Citation Nr: 0713024	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured pubic bone, right superior ramus and symphysis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 until 
February 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
painful motion that is no more than moderate in degree with 
forward flexion to 50 degrees and absent evidence of listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
or abnormal mobility on forced motion; there is no evidence 
of intervertebral disc syndrome (IVDS) symptoms or any 
neurological impairment.  
 
2.  The objective medical evidence fails to show that the 
veteran's right hip flexion is less than 45 degrees; no 
significant functional impairment has been shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5243, 5292, 5293, 5294, 5295 (2000-
2003), 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).
 
2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured pubic bone, right superior ramus and 
symphysis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5003, 5010, 5251, 5252 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence or normal 
callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.

A.  Low Back Disability

The veteran contends that his low back disability is more 
disabling than currently rated.  Specifically, he complains 
of pain in his low back.  

The veteran's private medical records noted point tenderness 
at L5-S1 with stiffness in the lower back.  X-rays, taken in 
August 2002, showed severe osteoarthritis with good alignment 
of the spine. 

An August 2002 VA examination noted pain in the spine.  There 
was no kyphosis or scoliosis.  The paravertebral muscles were 
noted as well developed.  The range of motion was as follows: 
zero to 60 degrees of forward flexion, zero to 30 degrees of 
extension, zero to 30 degrees of lateral rotation 
bilaterally, and zero to 30 degrees of lateral flexion 
bilaterally.  The veteran denied pain radiating to the lower 
extremities and any neurological abnormalities.      

In June 2004, the veteran underwent a second VA examination.  
The veteran complained of pain but stated that the pain did 
not radiate into his legs.  The range of motion was as 
follows: 10 degrees of bilateral rotation, 10 degrees of 
bilateral lateral flexion, 20 degrees of extension, and 50 
degrees of flexion.  Spasms were noted on both sides in the 
lumbar area.  There was pain with range of motion, but the 
examiner noted that all range of motion remained the same 
with repetition.  There was no evidence of any increased 
numbness in the legs, fatigability, weakness, or 
incoordination.  X-rays showed no evidence of fracture 
dislocation, but there was degeneration of the joints with 
minimal disc narrowing.  The diagnosis was osteoarthritis of 
the lumbar spine and early degenerative joint disease.  The 
examiner stated that the onset and deterioration from 
arthritis has progressed and also causes pain.  The veteran 
noted that he experiences flare-ups very rarely and that he 
is functionally performing fairly well.  However, the pain 
does cause him problems with prolonged activities.  There was 
no evidence of any anatomical or neurological changes.           

The veteran filed his increased rating claim in July 2002.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's low back disability is rated 20 percent 
disabling under DC 5294 representing sacro-iliac injury and 
weakness.  DC 5294 utilizes the same rating criteria as DC 
5295, representing lumbosacral strain with muscle spasms on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  See 38 C.F.R. § 4.71a, DC 
5294, 5295 (2001-2003).

Under the "old" criteria, a higher 40 percent rating is 
warranted for symptoms consistent with, or more closely 
approximating, severe limitation of lumbar motion (DC 5292); 
severe, recurring attacks of IVDS with little intermittent 
relief (DC 5293); and severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (DC 5295).

Based on the veteran's range of motion findings, the 
veteran's loss of motion is not more than moderate in degree.  
Normal flexion of the spine is from 0 to 90 degrees; normal 
extension is from 0 to 30 degrees; normal lateral flexion is 
from 0 to 30 degrees in both directions; and normal rotation 
is from 0 to 30 degrees in both directions.  38 C.F.R. 
§ 4.71a, Plate 5.  Considering the findings concerning motion 
reported on the various examinations over the course of the 
appeal together with the lack of any significant functional 
impairment above that contemplated by the current rating, it 
is apparent that no restrictions even approach that which 
could be considered as severely limited motion.  Therefore, 
the preponderance of the evidence is against a higher rating 
under DC 5292.  Similarly, the veteran does not manifest 
symptoms such as listing of whole spine to opposite side, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion.  His forward flexion, as indicated above, does not 
even approach what would be considered as marked in degree.  
As such, a higher rating under the old version of DC 5295 is 
also not warranted.  

Further, under the former criteria (and in the case of 
intervertebral disc syndrome (IVDS), the revised criteria), 
ratings in excess of 20 percent are also available for 
residuals of a fractured vertebrae, for ankylosis of the 
lumbar spine or of the entire spine, and for IVDS; however, 
as the medical evidence does not demonstrate that the service 
connected low back injury involves any of above, there is no 
basis for evaluation of the disability under former DCs 5285, 
5286, 5289, or 5293, respectively, or (since September 23, 
2002) revised DC 5293 for IVDS (renumbered DC 5243 on 
September 26, 2003). 

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of a lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  Even with consideration of the principles of 
38 C.F.R. §§ 4.40 and 4.45, the preponderance of the evidence 
demonstrates lumbar spine forward bending much greater than 
30 degrees.  There is no competent evidence of ankylosis of 
the lumbar spine.  As such, the regulatory changes do not 
offer a more favorable result in this case.

In summary, the Board finds that the veteran is not entitled 
to more than a 20 percent rating for his low back disability.  
The preponderance of the evidence is against a higher 
evaluation under either the "old" or "new" criteria for 
any time during the appeal period.  The veteran has been 
deemed competent to describe the manifestations and 
exacerbations of lumbar spine symptoms, but the objective 
medical evidence fails to establish his entitlement to an 
increased evaluation.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

B.  Right Superior Ramus and Symphysis (Right Hip Disability)

The veteran contends that his right hip disability is more 
disabling than currently rated. 

An August 2002 private medical record noted that the veteran 
had continued left hip pain with sciatica.  An August 2002 VA 
examination also noted left hip pain and recorded that the 
veteran used a cane.  The examiner stated that the right hip 
movements were all normal.  

In June 2004, the veteran underwent a second VA examination, 
where he complained of hip pain.  The range of motion for the 
right hip was as follows: 90 degrees of flexion, zero degrees 
of extension, 30 degrees of abduction, 20 degrees of 
adduction, 20 degrees of internal rotation, and 30 degrees of 
external rotation.  There was no pain associated with the 
range of motion.  There was no evidence of incoordination.  
There was evidence of weakness and fatigue.  The leg length 
measured 99 cm from the right hip and 97 cm from the left.  
The right thigh was noted as 46 cm in circumference, and the 
left thigh was noted as 47 cm.  The calves were measured at 
43 cm on the right and 41 on the left.  The veteran limped to 
the left side and also experienced left side weakness when 
walking.  The veteran was noted as using a cane on his right 
side.  X-rays showed early degenerative joint disease of the 
femoral head with no evidence of enlargement, and the pelvis 
x-ray showed a fracture of the superior symphysis pubis with 
40 degree angulation caudad with extensive soft tissue 
calcification with some obliteration of the symphysis pubis. 

The diagnosis was pelvic fracture of symphysis on the right 
with malunion and 40 degree angulation with arthritic 
changes.  The examiner noted that the onset and deterioration 
from arthritis has progressed and also causes pain.  The 
veteran stated that he experiences flare-ups very rarely and 
is functionally performing fairly well.  However, the pain 
does cause problems with prolonged activities.  There was no 
evidence of any anatomical or neurological changes. 

The variability of residuals following pelvic fractures 
necessitates rating on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, nerve involvement or limitation of hip motion.  
38 C.F.R. § 4.67.  Most of these are not applicable.  The 
spine disability has already been discussed and there has 
been no evidence of any residual nerve damage.  The RO has 
rated the residuals of a fractured pubic bone, right superior 
ramus and symphysis, as 10 percent disabling under DC 5010, 
which provides that traumatic arthritis is rated based on 
limitation of motion of the joint affected.  38 C.F.R. 
§ 4.71a, DC 5003, 5010.

Under DC 5251, for limitation of extension of the thigh, a 10 
percent rating is assigned when extension is limited to 5 
degrees.  This is the only rating under this particular 
diagnostic code.  Under DC 5252 for limitation of flexion of 
the thigh, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, while a 20 percent rating is assigned 
when flexion limited to 30 degrees.  Even with consideration 
of the principles of 38 C.F.R. §§ 4.40 and 4.45, the 
preponderance of the evidence demonstrates right hip flexion 
much greater than 45 degrees.  

As such, the objective medical evidence fails to show that 
the veteran meets the criteria for a rating in excess of 10 
percent for a right hip disability, and therefore, his claim 
is denied.  No significant functional impairment has been 
demonstrated to warrant a higher rating.  The veteran has 
been deemed competent to describe the manifestations and 
exacerbations of right hip symptoms, but the objective 
medical evidence fails to establish his entitlement to an 
increased evaluation.  There is no doubt of material fact to 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2002, May 2004).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed September 2002 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorders and 
prior rating decisions indicate that effective dates for the 
evaluations had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
fractured pubic bone, right superior ramus and symphysis, 
currently evaluated as 10 percent disabling is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


